DETAILED ACTION
This application is being examined in art unit 3649 by Examiner Justin Jonaitis.  If applicant has any questions regarding this office action, applicant is encouraged to contact the Examiner at 571-270-5150.
A basic Template for helping draft a response to this office action can be found at the following link:
https://www.uspto.gov/sites/default/files/web/offices/pac/dapp/opla/preognotice/formatrevamdtprac.pdf

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because all figures omit sheet numbers, Figures 2 and 3 could use reference numerals to identify specific components, Figure 3 is a circuit diagram however some of the text is obscured by text which is printed over.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. PG-Pub 2010/0179701 to Gilbert et al.
Gilbert discloses a water sprinkler control system comprising:
electronic circuits (Figure 3 shows numerous electronic circuits within the housing of controller (110)) that control he switching on or off of multiple sprinkler solenoid valves (figure 1 shows the controller hooked up to multiple sprinklers via wires (142-n) to control actuators (122) which are a solenoid per paragraph [0026]). Please note Gilbert does not specifically disclose the solenoid valves being 24-volt sprinkler solenoid valves. However, the limitations of the sprinklers being 24-volt sprinklers is an intended use of the (in other words the type of sprinklers) the control system is connected and therefore does not impose any structural limitations on the control system itself.
The apparatus of Gilbert also controls the on and off of the sprinkler solenoid valves based on soil moisture content (sensors (130) measure soil moisture content per paragraph [0035]) and short-term weather forecasts (controller (110) can communicate with a source of weather forecast information to control the actuation of the sprinklers per paragraph [0030]).
The circuits of the apparatus are within some from of an encasement (some form of a housing of controller (110) is seen in figure 1).
The invention disclosed by the figures of Gilbert fail to specifically disclose a display panel and the encasement specifically being formed of plastic.
With respect to the encasement being plastic, examiner asserts likely the housing of the apparatus disclosed by Gilbert is made out of plastic but for the sake of compact prosecution if the housing is not formed of plastic it would have been obvious to one having ordinary skill in the art at the time the invention was made to create the encasement of plastic, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  Please note that in the instant application, applicant has not disclosed any criticality for the claimed limitations.   Further one skilled in the art would recognize the use of plastic housings in electronic controls to protect and isolate the electronics within the plastic housing in order to protect users interacting with the apparatus.
With respect to the display panel, the embodiment relied upon by examiner does not show a display panel. However, in paragraph [0027] Gilbert discloses that the apparatus could include a touch screen display and include various dials switches, etc. to employ a user control system to allow a user to define an irrigation schedule.
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the apparatus disclosed by Gilbert to include a display panel as explained as potential modifications to the apparatus by Gilbert as such modification would allow a user to program and view information related to the scheduling of the irrigation system.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent #4,015,366 to Hall, III, U.S. Patent #5,740,031 to Gagnon, and U.S. PG-Pub 2013/0110293 to Illig disclose control systems with similar structures and components..
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN M JONAITIS whose telephone number is (571)270-5150. The examiner can normally be reached Monday -Thursday: 8:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571-272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN M JONAITIS/             Primary Examiner, Art Unit 3649